Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,484,024. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claims 1 and 9, the instant claims 1 and 9 are fully encompassed the Patent claim 1 since the Patent claims 1 teaches all of the claimed subject matter such as atransmission unit comprising: a power amplification circuit configured to amplify a power of an input signal and to output an amplified signal; and a power supply circuit comprising a multilevel buck switching amplifier configured to step down a prescribed voltage, and to output a power supply voltage, wherein: the power supply circuit is configured to: supply the power supply voltage to the power amplification circuit based on a first control signal that corresponds to a band width of the input signal, and vary the power supply voltage in accordance with an average output power of the power 
With respect to claims 2-8, the instant claims 2-8 are corresponding claims which correspond to Patent claims 2-19; therefore they are also rejected.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,855,318. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claims 1 and 9, the instant claims 1 and 9 are fully encompassed the Patent claim 1 since the Patent claims 1 teaches all of the claimed subject matter such as atransmission unit comprising: a power amplification circuit configured to amplify a power of an input signal and to output an amplified signal; and a power supply circuit comprising a multilevel buck switching amplifier configured to step down a prescribed voltage, and to output a power supply voltage, wherein: the power supply circuit is configured to: supply the power supply voltage to the power amplification circuit based on a first control signal that corresponds to a band width of the input signal, and vary the power supply voltage in accordance with an average output power of the power amplification circuit when the band width of the input signal is a second band width, the power amplification circuit is configured to amplify a power of an input signal in accordance with an amplitude level of the input signal when the band width of the input signal is a first band width, and the second band width is larger than the first band width. 
With respect to claims 2-8, the instant claims 2-8 are corresponding claims which correspond to Patent claims 2-16; therefore, they are also rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hitomi (US 20200412307) teaches a radio frequency circuit and communication device.
Obiya teaches a radio frequency circuit including a transfer circuits with their associated filters.
Pharma teaches power amplifiers with positive envelope feedback.
Khlat teaches an apparatus with a tracking amplifier.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




THANH C. LE
Examiner
Art Unit 2646



/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        10/21/21